04/12/2022

                                          ORIGINAL
          IN THE SUPREME COURT OF THE STATE OF MONTAN/FILED
                                                        Case Number: PR 06-0422



                                      PR 06-0422                                 APR 1 2 2022
                                                                           CleBrkowoefnsGuprereemnw  d
                                                                                                 eocoourt
                                                                               State of Monta na
 IN THE MATTER OF THE PETITION OF ROBERT                                  ORD E R
 T. KNIGHT


       Robert T. Knight has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Knight's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken within three years preceding the date of the application for admission. Rule
VII.A.9, Rules of Admission.
       Knight passed the MPRE in 2003 when seeking admission to the practice of law in
Louisiana. Knight is currently admitted to the State Bar of Louisiana. Knight is also a
member in good standing with both the Texas and Colorado bars since 2018. The petition
states that Knight has practiced law "without any ethical or disciplinary issues in any
jurisdiction where licensed or where admitted pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Robert T. Knight to waive the
three-year test requirement for the MPRE for purposes of Knight's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall rnail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this ( Z.-- —day of April, 2022.




                                                          Chief Justice
    Justices




2